Theodore Theodosiadis

e., Suite 3310

Angeles, CA 90071
(213) 425-0025

LAW OFFICE

333 S. Grand Av

Los

oo Oo NY D

10
11
2
13
14
is
16
17
18
19
20
zl
22
23
24
Zn
26
27

90

e 2:20-cv-09139-GW-PLA Document1 Filed 10/06/20 Page1iof11 Page ID#:1

Theodore Theodosiadis, Esq. (SBN 3096640)
333 S Grand Ave. Suite 3310

Los Angeles, CA 90071

Phone: (213) 425-0025

Attorney for Plaintiffs

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MYRNA TEODORO, individually and as heir CASE NO:
to RICHARD ANAYA, deceased; D.A.A.,
individually and as heir to RICHARD

ANAYA, deceased; N.C.A., individually and COMPLAINT FOR WRONGFUL

as heir to RICHARD ANAYA; FABIAN DEATH AND VIOLATION OF CIVIL
ANAYA JR., individually and as heir to RIGHTS AND DAMAGES
RICHARD ANAYA.

Plaintiffs, JURY TRIAL DEMAND

VS.

COUNTY OF LOS ANGELES, a public
entity; LOS ANGELES COUNTY SHERIFFS
DEPARTMENT, a public entity; FABIAN
ANYANA SR. an individual; and DOES 1-
50, inclusive, individually, jointly and
severally,

Defendants.
and
FABIAN ANYANA BR. an individual;

Nominal Defendant.

 

 

 

-l-

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES

 
Theodore Theodosiadis

LAW OFFICE

Suite 3310
Angeles, CA 90071
(213) 425-0025

333 S. Grand Ave.,
Los

Cag

nA Fe WwW WN

oo fo nN DD

10
11
12
13
14
15
16
17
18
9
20
21
22
23
24
25
26
zl

ake)

 

@ 2:20-cv-09139-GW-PLA Document1 Filed 10/06/20 Page 2of11 Page ID #:2

INTRODUCTION

1. This case arises out of the wrongful death of RICHARD ANAYA, a twenty-two-year-old
man, who was serving a sentence at Twin Towers Correctional Facility. On October 18, 2019,
Mr. ANAYA was found in his cell, face down under the toilet. He was taken to LAC/USC
Medical Center, where he died on November 1, 2019.

2. The records provided by the Los Angeles County Department of Health Services
(hereinafter “LACDHS”), indicate that the Twin Towers Correctional Facility was aware that Mr.
ANAYA suffered from schizophrenia and other mental disorders when he arrive at the facility.

3. The record further indicates that on September 24, 2019, the facility was authorized by
Court order to administer to Mr. ANAYA involuntary psychotropic medications. The Court order
reflects that the failure to do so would probably cause great harm to Mr. ANAYA’s physical and
mental health.

4. Acting against the order, the facility failed to administer involuntary medication. As a

result, Mr. Anaya did indeed suffer great physical and mental harm, which led to his demise.

JURISDICTION
5. This action arises under Title 42 of the United States Code, Section 1983. Title 28 of The
United States Code, Sections 1331 and 1343 confers jurisdiction upon this Court. The unlawful
acts and practices alleged herein occurred in Los Angeles, California, which is within this judicial

district. Title 28 United States Code Section 1391(b) confers venue upon this Court.

PARTIES
6. Decedent, RICHARD ANAYA (hereinafter “ANAYA” or “Decedent”), was an individual
residing in the County of Los Angeles, State of California. Decedent was unmarried at the time of

his death and died intestate. Decedent was readily identifiable as Hispanic. Decedent did not file

«Ss

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES

 
Theodore Theodosiadis

CA 90071

LAW OFFICE
d Ave., Suite 3310

(213) 425-0025

os Angeles,

333 S. Grand ¢
L

Cage 2:20-cv-09139-GW-PLA Document1 Filed 10/06/20 Page 3of11 Page ID #:3

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

any legal actions prior to his death. Decedent has no surviving children.

7. Atall times mentioned herein, Plaintiff MYRNA TEODORO (hereinafter “PLAINTIFF
TEODORO”), has been a resident of Los Angeles County. PLAINTIFF TEODORO is the
biological mother of Decedent ANAYA.

8. Plaintiff D.A.A. (hereinafter “PLAINTIFF D.A.A.”) sues in her individual capacity, as
Decedent ANAYA’s sibling pursuant to California Code of Civil Procedure Sections 377.30 and
377.60 and California Probate Code Section 6402.

9. Plaintiff N.C.A. (“hereinafter “PLAINTIFF N.C.A.”) sues in her individual capacity, as
Decedent ANAYA’s sibling pursuant to California Code of Civil Procedure Sections 377.30 and
377.60 and California Probate Code Section 6402.

10. Plaintiff FABIAN ANAYA JR. (“hereinafter PLAINTIFF FABIAN”) sues in his
individual capacity, as Decedent ANAYA’s sibling pursuant to California Code of Civil
Procedure Sections 377.30 and 377.60 and California Probate Code Section 6402.

11. At all times relevant herein, Defendant COUNTY OF LOS ANGELES (hereinafter
“DEFENDANT COUNTY”), is a public entity, existing under the laws of the State of California.

12. At all times relevant herein, Defendant LOS ANGELES COUNTY SHERIFFS
DEPARTMENT (hereinafter “DEFENDANT LASD”), is a public entity, existing under the laws
of the State of California. DEFENDANT LASD operates the Twin Towers Correctional Facility.

13. Plaintiffs are informed, believe and therein allege that nominal Defendant FABIAN
ANYANA SR. (hereinafter “DEFENDANT FABIAN”), at all times relevant herein has been a
resident of Los Angeles County. DEFENDANT FABIAN is the biological father of Decedent
ANAYA. His whereabouts are currently unknown.

14. Plaintiffs are ignorant of the true names and/or capacities of defendant sued herein as
DOES 1 through 50, inclusive, and therefore sue said defendants by such fictitious names.
Plaintiff will amend this Complaint to allege their true names and capacities when ascertained.
Plaintiffs believe and allege that each of the DOE defendants is legally responsible and liable for

the incident, injuries and damages hereinafter set forth. Each defendant proximately caused

 

. 3-

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES
Theodore Theodosiadis

es, CA 90071

(213) 425-0025

LAW OFFICE
333 S. Grand Ave., Suite 3310

Angel

Los

Cage 2:20-cv-09139-GW-PLA Document1 Filed 10/06/20 Page 4of11 Page ID #:4

Co Oo N BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

injuries and damages because of their negligence, breach of duty, negligent supervision,
management or control, violation of public policy and/or use of excessive force. Each defendant
is liable for his/her personal conduct, vicarious or imputed negligence, fault, or breach of duty,
whether severally or jointly, or whether based upon agency, employment, ownership,
entrustment, custody, care or control or upon any other act or omission. Plaintiff will ask leave to
amend their Complaint subject to further discovery.

15. For State causes of action related to Federal claims, Plaintiffs are required to comply with
an administrative claim requirement under California law. Plaintiffs timely filed a Government
Tort Claim with the County of Los Angeles and the Los Angeles Sheriffs Department notifying
the County and the Department of Plaintiffs’ intent to file a lawsuit against the County and the
Department.

16. Plaintiffs contend that the County of Los Angeles and the Los Angeles Sheriff's
Department are liable for all state law causes of action under the theory of Respondeat Superior,
wherein damages occurred while County and Department employees were engaged in the

performance of their job duties.

STATEMENT OF FACTS

17. In August of 2019 Decedent was incarcerated at Twin Towers Correctional Facility.
Because of his long history of mental health issues, including schizophrenia, he was housed in the
suicide watch area.

18. On September 24, 2019, during a 1368 PC Competency Hearing in Department 95 B of
the Superior Court of California, the Court, after reviewing a report by Doctor David Rad
regarding Decedent’s mental health, stated, “The Court finds that the Defendant lacks the mental
capacity to make decisions regarding psychotropic medication. If untreated with psychotropic
medication, it is possible that the Defendant will suffer serious harm to his physical or mental
health. [Emphasis added. ]

19. Further, the Court stated “It is medically appropriate to treat the Defendant’s psychiatric

 

_4-

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES

 
Theodore Theodosiadis

LAW OFFICE
333 S. Grand Ave., Suite 3310

CA 90071

(213) 425-0025

Angeles,

Los

Cag

o nN DD

\o

10
11
12
13
14
15
16
17
18
19
20
21
29
23
24
25
26
27

 

@ 2:20-cv-09139-GW-PLA Document1 Filed 10/06/20 Page5of11 Page ID#:5

condition with psychotropic medication. This medication is likely to be effective. The treatment
facility is authorized to administer involuntary psychotropic medication to the Defendant. In an
objectively reasonable manner consistent with the facility’s policies when and as prescribed by

the Defendant’s treating psychiatrist.” [Emphasis in original. ]

20. The Court added, “...the involuntary medication order is in effect for one year or until
maximum commitment date.”

21. The policies of DEFENDANT LASD regarding involuntary medication are outlined in
DEFENDANT LASD’s “Custody Division Manual.” The manual offers authority for
administering involuntary medication in instances where an inmate is unable to provide informed
consent to prescribed medication and where a Court issues an order authorizing such action.

22. From September 24, 2019 until October 18, 2019, Decedent was offered medication on a
daily basis. In each instance, he refused to take the prescribed medication.

23. Though Decedent was deemed to “lack[s] the mental capacity to make decisions regarding
psychotropic medication,” and there was a Court order authorizing involuntary medication be
administered, and the facility had procedures in place for this exact situation, Decedent never
received the medication needed to keep him alive.

24. As aresult, Decedent suffered the fate that the Court feared. The lack of medication
resulted in serious harm to Decedent’s physical and mental health and Mr. ANAYA died after
nearly a month of neglect.

25. Plaintiffs are informed, believe and therein allege that DEFENDANT COUNTY and
DEFENDANT LASD exhibit a pattern and practice of negligent treatment of mentally ill
inmates.

26. Plaintiffs are informed, believe and therein allege that DEFENDANT COUNTY and
DEFENDANT LASD, had reason to know by way of actual or constructive notice, of the
aforementioned Court order, Decedent’s mental health needs, and the departmental policy and
procedures outlined in the “Custody Division Manual.”

77. Plaintiffs are informed, believe and therein allege that DEFENDANT COUNTY and

-5-

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES

 
Theodore Theodosiadis

., Suite 3310
CA 90071

LAW OFFICE

333 S. Grand Ave
(213) 425-0025

os Angeles,

Le

Cage 2:20-cv-09139-GW-PLA Document1 Filed 10/06/20 Page 6of11 Page ID #:6

oOo ON DD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

XO

DEFENDANT LASD, had reason to know by way of actual or constructive notice, of the
aforementioned policy, culture, pattern, and/or practice and the complained of conduct and

resultant injuries/violations.

DAMAGES

28. As a consequence of Defendants’ violation of Decedent's federal civil rights under 42
U.S.C. § 1983 and the Eighth, and Fourteenth Amendments, Plaintiffs were mentally and
emotionally injured and damaged as a proximate result of Decedent’s wrongful death, including
but not limited to Plaintiffs’ loss of familial relations, Decedent’s society, comfort, protection,
companionship, love, affection, solace, and moral support and financial support.

29. Plaintiff TEODORO, Plaintiff D.A.A., Plaintiff N.C.A. Plaintiff FABIAN, bring this
claim as co-successors-in-interest to Decedent ANAYA and seek both survival and wrongful
death damages, pursuant to C.C.P. Sections 377.60 and377.61 and Probate Code Section 6402(b),
for the violation of both Decedent’s and their rights.

30. Plaintiff TEODORO, Plaintiff D.A.A., Plaintiff N.C.A., Plaintiff FABIAN, are further
entitled to recover damages incurred by Decedent before he died as a result of Plaintiffs’ gross
negligence, of Decedent’s right to life and enjoyment of life, and to any penalties or punitive
damages to which Decedent would have been entitled to recover had he lived, including damages
incurred by Decedent, consisting of pain and suffering he endured, during the time he struggled
for his life, as a result of the violations of his civil rights.

31. Plaintiffs found it necessary to engage the services of private counsel to vindicate the
rights of Decedent and Plaintiffs’ rights under the law. Plaintiffs are therefore entitled to an award
of attorney’s fees and/or costs pursuant to statute(s) in the event that they are the prevailing
parties in this action under 42 U.S.C. §§ 1983, 1985-86, and 1988.

//
/
//

 

-6-

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES
Theodore Theodosiadis

LAW OFFICE

and Ave., Suite 3310
CA 90071

33S. Gr
Los Angeles,

3

3) 425-0025

(21

Cag

ao nN DD

\o

10
11
12
13
14
15
16
17
18
19
20
21
ae
23
24
2
26
24

 

e 2:20-cv-09139-GW-PLA Document1 Filed 10/06/20 Page 7 of11 Page ID #:7

FIRST CAUSE OF ACTION

(Violation of Eighth Amendment of the United States Constitution)
(42 U.S.C. §1983)
(Plaintiffs TEODORO, D.A.A., N.C.A., and FABIAN Against Defendants COUNTY, LASD,
and DOES 1 - 50)

32. Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 31 of this
Complaint as though fully set forth.

33. Defendants COUNTY, LASD, and DOES 1 — 50’s above-described conduct violated
Decedent’s right, as provided for under the Eighth Amendment to the United States Constitution,
by showing a deliberate indifference to Decedent’s serious medical needs.

34. Defendants had actual or constructive knowledge that substantial risk of serious harm to
Decedent existed, and Defendants disregarded that risk.

35. Decedent was forced to endure great physical and mental pain and suffering because of
the Defendants’ conduct, or lack thereof, before his death.

36. Plaintiffs, as co-successors-in-interest of Decedent bring claims for damages for the
conscious pain and suffering incurred by Decedent, as provided under 42 U.S.C. §1983.

37. Defendants acted under color of law by denying Decedent his medication, which caused
his untimely death, thereby depriving Decedent of certain constitutionally protected rights,
including, but not limited to, the right to be free from cruel and unusual punishment.

WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

SECOND CAUSE OF ACTION

(Violation of Plaintiffs’ Fourteenth Amendment Rights to Familial Relationship)
(42 U.S.C. §1983)
(Plaintiffs TEODORO, D.A.A., N.C.A., and FABIAN Against Defendants COUNTY, LASD,
and DOES 1 - 50)

38. Plaintiffs hereby re-allege and incorporate by reference herein Paragraphs 1 thorough 37
of this Complaint as through fully set forth.
39. Defendants, acting under color of state law, and without due process of law, deprived

Plaintiffs of their right to a familial relationship by consciously disregarding the substantial risk
ae

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES

 
Theodore Theodosiadis

LAW OFFICE
333 S. Grand Ave., Suite 3310

ys Angeles, CA 90071

Le

(213) 425-0025

Cag

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a

 

e 2:20-cv-09139-GW-PLA Document1 Filed 10/06/20 Page 8of11 Page ID #:8

of serious harm to Decedent, which resulted in Decedent’s death, all without justification.

WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

THIRD CAUSE OF ACTION

(Monell — 42 U.S.C. Section 1983)
(Plaintiffs TEODORO, D.A.A., N.C.A., and FABIAN Against Defendants COUNTY, LASD,
and DOES 1 - 50)

40. Plaintiffs hereby re-allege and incorporate by reference herein Paragraphs 1 through 39 of
this Complaint as though fully set forth.

41. Plaintiffs are informed and believe and thereon allege that high-ranking Los Angeles
County and Los Angeles County Sheriff's Department officials, including DOES 1 through 50,
and/or each of them, knew and/or reasonably should have known about the repeated acts of
unconstitutional neglect of schizophrenic inmates.

42. Despite having such notice, Plaintiffs are informed and believe and thereon allege that
Defendants COUNTY and LASD and DOES 1 — 50, and/or each of them, approved, ratified,
condoned, encouraged, sought to cover up, and/or tacitly authorize the continuing pattern and
practice of misconduct and/or civil rights violations by the Los Angeles County Sheriff's
Department, which brought about circumstances which led to Decedent’s untimely death.

43. Plaintiffs are further informed and believe and thereon allege that as a result of the
deliberate indifference, reckless and/or conscious disregard of the misconduct by Defendants and
each of them, Defendants COUNTY and LASD and/or DOES 1 -50 ratified and encouraged their
course of misconduct.

44. Plaintiffs further allege that Defendants COUNTY, LASD and DOES 1-50 and/or each of
them, were on notice of the Constitutional defects in their training of Los Angeles County
Sheriff's Office deputies, including, but not limited to, failing to reasonably train deputies in
caring for the needs of mentally ill inmates.

45. The aforementioned acts and/or omissions and/or deliberate indifference by high ranking

Los Angeles County officials, including high ranking Los Angeles County Sheriff's Department
-8-

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES
Theodore Theodosiadis

CA 90071

LAW OFFICE

333 S. Grand Ave., Suite 3310
Angeles,
(213) 425-0025

Los

Cas

Co Oo N DD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

VO

 

se 2:20-Ccv-09139-GW-PLA Document1 Filed 10/06/20 Page9of11 Page ID#:9

supervisors, DOES 1 — 50, and/or each of them resulted in the deprivation of Plaintiffs’ and

Decedent’s constitutional rights including, but not limited to: the right to not be deprived of life,
liberty or property without due process of the law, as guaranteed by the Fourteenth Amendment
of the United States Constitution; and the right to be free from cruel and unusual punishment, as

guaranteed by the Eighth Amendment to the United States Constitution.

FOURTH CAUSE OF ACTION

(Violation of Plaintiffs’ State Statutory Rights)
(Violation of California Civil Code § 52.1)
(Plaintiffs TEODORO, D.A.A., N.C.A., and FABIAN Against Defendants COUNTY, LASD,
and DOES 1 - 50)

46. Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 45 of this
Complaint as though fully set forth.

47. Defendants COUNTY, LASD, and DOES 1 — 50 above described conduct constituted
interference and attempted interference with Decedent’s peaceable exercise and enjoyment of
rights secured by the Constitution and law of the United States and the State of California, in
violation of California Civil Code §52.1.

48. Under the provisions of California Civil Code § 52(b), Defendants are liable for punitive
damages for each violation of California Civil Code § 52.1, reasonable attorney’s fees and an
additional $25,000.

49. As a proximate result of Defendant’s gross negligence and wrongful conduct, Plaintiffs
suffered as hereinafter set forth below.

50. Plaintiffs contend that Los Angeles County is liable for all state law causes of actions,
under the theory of Respondeat Superior, wherein damages occurred while Los Angeles County
employees were engaged in the performance of their job duties.

WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

//
//

-9-

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES

 
CA 90071

LAW OFFICE
333 S. Grand Ave., Suite 3310
(213) 425-0025

Angeles,

Los

Theodore Theodosiadis

 

Case 2:20-cv-09139-GW-PLA Document1 Filed 10/06/20 Page 10 0f11 Page ID #:10

1 FIFTH CAUSE OF ACTION

(Negligence)

2 | (Plaintiffs TEODORO, D.A.A., N.C.A., and FABIAN Against Defendants COUNTY, LASD,

3 and DOES 1 - 50)

4

; 51. Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 50 of this

: Complaint as though fully set forth, except for any and all allegations of wrongful death,

5 intentional, malicious, extreme, outrageous, wanton and oppressive conduct by Defendants, and

9 any and all allegations requesting punitive damages.

9 52. Defendants and DOES 1 — 50, by and through their respective agents and employees,
6 caused Decedent’s death, as a result of their negligent conduct and/or negligent failure to act as
if set-forth herein.

1 53. As an actual and proximate result of Defendant’s negligence, Plaintiffs sustained
3 pecuniary loss and pain and suffering, in an amount according to proof at trial.
rl WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
15
- JURY DEMAND
7 54. Plaintiffs hereby demand a jury trial in this action.
18
PRAYER
19
ap WHEREFORE, Plaintiffs pray for relief, as follows:
‘1 1. For general damages in a sum to be determined according to proof;
* 2. For special damages, including but not limited to, past, present and/or future wage loss,
ss income and support, medical expenses and other special damages in a sum to be determined
according to proof;
24 Bree
a 3. For punitive damages and exemplary damages in amounts to be determined according to
roof;
26 | °
a 4. For reasonable attorney’s fees pursuant to 42 U.S.C. §1988;
so 5. For any and all statutory damages allowed by law;

 

-10-

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES
Theodore Theodosiadis

LAW OFFICE

and Ave., Suite 3310
os Angeles, CA 90071

3:S.:Gr
L

33

(213) 425-0025

Cas@ 2:20-cv-09139-GW-PLA Document1 Filed 10/06/20 Page 110f11 Page ID #:11

-

oo mn nr Dn NM

10
11
12
13
14
15
16
17
18
19
20
aA
22
23
24
25
26
27

YO

6. For cost of suit herein incurred; and

7. For such other and further relief as the Court deems just and proper.

LAW OFFICE OF THEODORE THEODOSIADIS

  

Dated: October 5, 2020

 

Theodore theodosiadis, BSq.
Attorney for Plaintiffs

 

-ll-

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS, WRONGFUL DEATH, AND
DAMAGES
